Citation Nr: 1129973	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  08-37 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD), to include depression, anxiety, and a panic disorder.  

2.  Entitlement to service connection for a respiratory disorder.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to February 1978.  

These matters came before the Board of Veterans' Appeals (BVA or Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The Board remanded these claims in October 2009.  A review of the record shows that the RO has complied with all remand instructions to the extent possible.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran's VA outpatient treatment records from the East Orange Campus of the VA New Jersey Health Care System and the Hudson Valley Health Care System/Montrose facility since 2008 have been obtained and VA has undertaken reasonable efforts to obtain treatment records from the Somerset Medical Center and a Rhode Island emergency room.  

The Veteran testified before the undersigned Veterans Law Judge in June 2009.  A transcript of the hearing is of record.

Although the Veteran filed a claim for PTSD, the record reasonably raises claims for depression, anxiety, and a panic disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The issue of a temporary total rating based on treatment at the Montrose VA facility was raised by the record in September 2008, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran has a diagnosis of PTSD but non-combat, in-service stressors have not been verified.

2.  An acquired psychiatric disorder, other than PTSD, was not manifested during service or for many years thereafter, and is not related to service.  

3.  A respiratory disorder was not shown in service or for many years thereafter, and is not related to service.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, claimed as PTSD, to include depression, anxiety, and a panic disorder, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 1132, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 4.125 (2010).

2.  A respiratory disorder was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1131, 1132, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).  

However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2010).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Acquired Psychiatric Disorder

The Veteran originally claimed service connection for PTSD.  As the record also reflects diagnoses of a panic disorder, depression, and anxiety, those disorders will be discussed as well.

In addition to the laws and regulations outlined above, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  

The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  A diagnosis of PTSD which is based on an examination which relied upon an unverified history is inadequate.  See West v. Brown, 7 Vet. App. 70, 77-78 (1994).

VA recently amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard to establishing the required in-service stressor.  Specifically, 38 C.F.R. § 3.304 was amended to include a paragraph which, in pertinent part, states that, if a stressor claimed by a veteran was related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.303(f)(3) (2010) (as amended by 75 Fed. Reg. 39843 (July 13, 2010)).

While the amended regulation applies to all claims seeking service connection for PTSD that were appealed to the Board by July 13, 2010, but not yet decided by the Board as of that date, the Board finds the amended regulation is not for application because the Veteran's reported stressors do not involve his fear of hostile military or terrorist activity, as contemplated by the regulation.  

Instead, as discussed below, the reported stressors involve non-combat, training exercises, with no involvement of fear of hostile military or terrorist activity.  Therefore, the recent amendments to 38 C.F.R. § 3.304 are not for application.

The DD Form 214 reflects that the Veteran's primary military occupational specialty (MOS) was Shore Party Man.  He has indicated through statements and testimony that he was exposed to an in-service stressor during service when he was part of a detail in charge of disposing of high explosives.  He stated that, while his detail was burning the explosives, somebody was sucked into the pit and died.  

The Veteran reflected that another stressor during his service was when he saw a helicopter nearly land on top of him.  Further, he indicated that he was exposed to an in-service stressor during his service when he was struck in the head with landing gear after a helicopter dropped down and back.  

A pre-enlistment Report of Medical Examination dated in October 1975 reflected that the Veteran's psychiatric status was normal.  At that same time, he checked yes to having nervous trouble and noted that he had a "nervous stomach."  Service treatment records reflect complaints of gastritis, gas, an upper respiratory infection, back, knee, cut on the hand, painful foot, cough, and a wart but nothing regarding psychiatric complaints or being struck in the head by a helicopter.  

A Report of Medical Examination dated in December 1977 for separation purposes reflects that his psychiatric status was evaluated as normal.  Therefore, service treatment records do not reflect psychiatric symptomatology or a head injury.

Next, post-service evidence does not reflect psychiatric symptomatology for many years after service discharge.  Specifically, as early as March 2000, the Veteran was diagnosed with an anxiety disorder.  In September 2000, his anxiety was attributed to his medication for treatment for hepatitis.  Several months later, the treating health care provider indicated that when the hepatitis medication was done, it would relieve the anxiety.  In fact, this scenario seemed to have occurred because by February 2001, his symptoms of anxiety were reportedly better.  In June 2001, he was diagnosed with depression.

With respect to PTSD, the record reflects that the Veteran was hospitalized in February 2008 and reported that he had been last treated in 2007.  He related that he had been treated at a VA outpatient clinic for 18 months for depression, anxiety attacks, and difficulty sleeping due to racing thoughts.  Interestingly, the February 2008 diagnoses included PTSD although the PTSD screen was negative.  Nonetheless, he has been treated for PTSD essentially since that time, including a hospitalization in August 2008. 

Even assuming psychiatric symptomatology as early as 2000, this came more than two decades after discharge.  Moreover, a reading of the medical records from the 2000 records clearly attributed his psychiatric complaints to medication that the Veteran was taking for hepatitis treatment.  There was absolutely no mention of a connection with service or of on-going symptoms since service. 

PTSD

With respect to the claim for PTSD, the Board acknowledges that the Veteran has been diagnosed with PTSD.  Thus, the issue is whether his claimed in-service stressors actually occurred and whether there is a link, established by medical evidence, between the current symptoms and the claimed in-service stressor.

After a careful review of the record, the Board finds that the Veteran's claimed stressors are not verified.  For this reason, the evidence weighs against an award of service connection for PTSD.

In Moreau v. Brown, 9 Vet. App. 389, 394- 95 (1996), the Veterans Court set forth the analytical framework for establishing the presence of a recognizable stressor which is the essential prerequisite to support a diagnosis of PTSD, that is: (1) whether the evidence demonstrates that stressful events occurred and (2) whether the stressful events are sufficient to support a diagnosis of PTSD.

The diagnosis of PTSD must be rendered in accordance with 38 C.F.R. § 4.125(a) (2010) which incorporates the provisions of the fourth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM- IV).  A veteran's statements alone are not sufficient to establish the occurrence of an in-service stressor.  Corroborating evidence is needed to support the claim of service connection for PTSD.  See 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Initially, the Board finds that the evidence does not show that the Veteran participated in combat during active service.  The phrase "engaged in combat with the enemy," as used in 38 U.S.C. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  Mere service in a combat area or combat zone does not in itself lead to the conclusion that an individual engaged in combat.  VAOPGCPREC 12-99 (October 18, 1999).  

As noted above, the Veteran's DD Form 214 reflects that his MOS was Shore Party Man.  Significantly, he did not service during a period of war; therefore, by definition, he did not engage in combat with an enemy.  Further, he acknowledged that his primary stressor took place during a training exercise.  This is presumed to be a similar situation with the helicopter incidents.

Multiple attempts were made to verify his stressors.  Turning first to the service treatment records, while the Veteran indicated that he was injured when he was struck on the head with helicopter landing gear; however, the in-service medical evidence does not show treatment for a head injury of any kind.  As to the stressor of being nearly hit by a helicopter, this stressor is essentially unable to be verified as near-misses would most certainly be unrecorded.

With respect to the Veteran's primary stressor of witnessing a fellow comrade being sucked into a pit where explosives were being destroyed, multiple attempts were made to verify this incident, which he indicated occurred in July 1977.  In August 2007, the RO wrote to the Marine Corps Historical Center and to the Naval Historical Center in Quantico.  In September 2007, the Head of the Library of the Marine Corps provided Command Chronology for 1977.

In a November 2007 memorandum, a formal finding was made that information required to corroborate the stressful events as described by the Veteran was insufficient to send to the U.S. Army and Joint Services Records Research Center (JSRCC) to allow for meaningful research of records.  

In November 2007, the Naval Historical Center responded that ship deck logs and command history reports did not go into detail regarding the composition, assigned tasks, and operations of working parties.  They suggested trying the Navy JAG regarding the possible existence of an investigation report.  Thereafter, the RO wrote to the Claims Investigations and Tort Division Office of the Judge Advocate General of the Navy.  In January 2008, they responded that they had no records and were unable to locate an investigative report.  The Board thus finds that the Veteran's stressors have not been verified.  

In support of the claim for PTSD, the Veteran was referred to a private counselor by his service officer.  In a February 2008 evaluation, he reported that he was a decontamination specialist and combat engineer and spent much of his time aboard helicopters engaged in demolitions.  He stated that he suffered a head injury and back injury during one of his training exercises as a result of a helicopter accident.  The counselor diagnosed PTSD, generalized anxiety disorder, and major depression due to his participation in training missions during service and related that the Veteran had experienced distress on a daily basis for over 30 years.  

The Board places little probative weight on this private record.  In essence, this report is based on unsubstantiated accounts of stressors.  The evidence does not show that he suffered injuries as a result of a helicopter accident, it does not show that he was a decontamination specialist or a combat engineer, and it does not show that he experienced continued symptoms related to PTSD since service.

Although the counselor diagnosed with Veteran with PTSD, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395- 396 (1996).  While it is well established that it is the province of trained health care providers to enter conclusions which require medical expertise, such as opinions as to diagnosis and causation (Jones v. Brown, 7 Vet. App. 134, 137 (1994)), it is the Board's responsibility to assess the credibility and weight to be given the evidence.

It is not bound to accept the Veteran's uncorroborated account of his experiences.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  The credibility and weight to be attached to medical opinions are within the province of the Board).

The question of whether a specific event reported by a veteran as a stressor is a question of fact for the Board to decide.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Board finds that the diagnosis of PTSD based on the Veteran's unsubstantiated stressors is not probative.

In summary, the Board concludes that the record does not contain evidence that tends to establish a grant of service connection for PTSD.  There is no credible supporting evidence of the stressors he reported.  He has also not provided sufficient information for VA to attempt to further independently corroborate any of his claimed in-service stressful experiences.

The Board thus finds that there are no sufficiently verified or verifiable in-service stressful experiences to support the diagnosis of PTSD which has been given.  Absent credible supporting evidence that the claimed stressors occurred, the regulatory criteria for a grant of service connection for PTSD have not been met, and service connection for such is denied.  


Psychiatric Disorders Other Than PTSD

The Veteran has been diagnosed with other psychiatric disorders, including anxiety, depression, and panic attacks.  As noted above, service treatment records do not reflect complaints of, treatment for, or a diagnosis related to psychiatric symptomatology.  In addition, psychiatric symptoms were not reported for more than 20 years after discharge.  Moreover, no health care professional has established a medical nexus between his psychiatric disorders and service.

In this decision, the Board has considered the lay evidence as it pertains to the issue.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 309 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements and sworn testimony, the Veteran has asserted that his psychiatric symptoms have been continuous since service.  After a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that he did not experience continuous psychiatric symptoms after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued psychiatric symptoms since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any history or complaints of psychiatric symptoms.  

Specifically, the service separation examination report reflects that the Veteran was examined and the psychiatric evaluation was found to be clinically normal.  His in-service history of symptoms at the time of service separation is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  

Next, the post-service medical evidence does not reflect complaints or treatment related to psychiatric symptoms for more than 20 years following active service.  The Board emphasizes the multi-year gap between discharge from active duty service (1978) and initial reported symptoms related to a psychiatric complaint in 2000 (a 22-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

Also of significant, when the Veteran sought psychiatric care in 2000, he did not report the onset of psychiatric symptomatology during or soon after service or even indicate that the symptoms were of longstanding duration.  Those symptoms were very clearly attributed to medication for hepatitis treatment.

Moreover, when the Veteran again sought treatment in 2006, he did not report psychiatric symptoms related to service.  For example, in October 2006, he was diagnosed with depression secondary to treatment for hepatitis.  In a December 2006 mental health consultation, he described his childhood and noted that he went into service after high school, which he described as "a time that was generally good though he was frustrated in his desire to work in electronics."  He reported that he attended community college in computer and worked in electronics and "had no difficulty working and usually ended up in a supervisory position."

The Veteran described being in a motorcycle accident in 1985 and being out of work for many months, then being let go due to cuts at his office, an expansion of his own start-up business, an assault by a drunk, knee surgery, deterioration of his business, a medical problem with hepatitis C, and ultimately the end of his business.  He complained of anxiety which could easily surge into panic, was on medication, and was a chronic worrier with finances as the chief target.  The diagnosis was panic disorder.

This evidence does not support the Veteran's assertions that he has had psychiatric problems since discharge because, by his own statements for treatment, his time during service was "good."  In addition, he characterized his period after service as being successful since he was usually advanced to a supervisory role in his employment.  A reading of the medical record suggests that his psychiatric symptoms did not manifest until he developed certain medical problems which, in turn, affected his ability to work in his business.

Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

Of note, the Veteran did not claim that psychiatric symptoms began in service (or were related to an in-service stressor) until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories, and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements); 

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, his previous statements made for treatment purposes, and his own previous histories of onset of symptoms given after service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.  

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the weight of the competent evidence does not attribute the Veteran's psychiatric disorders to active duty, despite his contentions to the contrary.

As noted above, the Veteran's psychiatric symptoms seem to be attributed to post-service medical problems (hepatitis, a motorcycle accident, an assault and hand injury, and knee surgery) with resulting financial problems.  No treating physician has ever attributed the Veteran's psychiatric disorders other than PTSD to active service.

The Board has also considered the Veteran's statements and sworn testimony (and those of his wife) asserting a nexus between his currently-diagnosed disorders and active duty service.  While the Board reiterates that he is competent to report symptoms as they come to him through his senses, psychiatric disorders are not the types of disorders that a lay person can provide competent evidence on questions of etiology or diagnosis.  

Such competent evidence has been provided by the medical personnel who have examined the Veteran during the current appeal and by service records obtained and associated with the claims file.  Here, the Board attaches greater probative weight to the clinical findings than to his statements.  See Cartright, 2 Vet. App. at 25.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


Respiratory Disorder

A pre-induction October 1975 service examination report indicated that the Veteran's lungs and chest were clinically evaluated as normal.  Service treatment records reflect that he was assessed with an upper respiratory infection in November 1976.  The December 1977 separation examination report indicated that the lungs and chest were clinically evaluated as normal.  Therefore, no chronic respiratory disorder was noted in the medical records.

There are only four post-service notations regarding a respiratory disorder.  In January 2005, the Veteran was treated for bronchitis, which apparently resolved because a November 2005 chest X-ray was normal.  An October 2006 chest X-ray was undertaken for possible emphysema but only showed hyperinflated lungs and no infiltrates.  In May 2007, he sought treatment for cough and thought he had pneumonia but was treated with antibiotics for bronchitis.

The Veteran has received no other treatment or had any complaints regarding a respiratory disorder.  Of note, he has consistently denied any respiratory problems (except as noted above).  Also of significance, the medical Problem List does not include a respiratory disorder but does note a history of smoking.

To the extent that the Veteran asserts that he has had respiratory problems since service, the Board places less probative value on his statements than his previous more contemporaneous in-service history and negative findings at service separation, the absence of complaints or treatment for years after service, and the absence of any current treatment for a respiratory disorder.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.  

As for the Veteran's statements asserting that his respiratory disorder is related to his period of service, he is competent to report observable symptoms but he is not, as a lay person, competent to offer an opinion on a matter requiring medical expertise, such as opining that his respiratory disorder is etiologically related to service or any service-connected disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

The Board finds that the determination of whether current respiratory disorder is related to certain claimed events in service, or otherwise to service ending many years prior to the first post-service evidence of such disability is not a matter susceptible to lay opinion.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Therefore, the Veteran's lay statements cannot serve to establish a medical nexus between the claimed disability and service.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

VCAA

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In the event that a VA notice error occurs regarding the information or evidence necessary to substantiate a claim, VA bears the burden to show that the error was harmless.  However, the appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant.  See Shinseki v. Sanders, 556 U.S. ___ (2009).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The VCAA duty to notify was satisfied by way of a letter sent to the Veteran in February 2007 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The February 2007 letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the notice requirements with respect to the issue on appeal.

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.

With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained VA outpatient treatment records.  Further, the Veteran submitted private treatment records, and he was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge in June 2009.  Finally, the record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  

Moreover, the Board finds that a VA examination is not warranted because the evidence of record demonstrates no chronic acquired psychiatric disorder or respiratory disorder in service, nothing for years, and no indication that the claimed disorders are related to service.  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to these claims.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for an acquired psychiatric disorder, claimed as PTSD, to include depression, anxiety, and a panic disorder is denied.

Service connection for a respiratory disorder is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


